 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS                                              JS-6
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
 6
     Senior Trial Attorney, Civil Division
     JENNIFER LEE TARN, CSBN 240609
 7   Special Assistant United States Attorney
 8   Social Security Administration
           160 Spear Street, Suite 800
 9
           San Francisco, CA 94105
10         Telephone: (415) 977-8825
           Facsimile: (415) 744-0134
11
           Email: Jennifer.Tarn@ssa.gov
12   Attorneys for Defendant
13
                         UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15                            WESTERN DIVISION
16
     DAVID CARLO BLAIR,                     ) 2:19-cv-06632-JPR
17                                          )
18         Plaintiff,                       ) JUDGMENT
                                            )
19                v.                        )
20                                          )
     ANDREW SAUL,                           )
21
     Commissioner of Social Security,       )
22                                          )
23
           Defendant.                       )
                                            )
24
25
26
27
28




                                            -1-
 1         The Court having approved the parties’ stipulation to remand this case
 2   pursuant to Sentence 4 of 42 U.S.C. § 405(g) for further proceedings consistent
 3   with that stipulation and for entry of judgment for Plaintiff, judgment is hereby
 4   entered for Plaintiff.
 5
 6
     DATED: January 27, 2020
 7                                   HONORABLE JUDGE JEAN P. ROSENBLUTH
                                     UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              -2-
